       Case: 5:20-cr-00297-DCN Doc #: 13 Filed: 07/05/20 1 of 2. PageID #: 35




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA                     )       Case No. 5: 20 CR 297
                                             )
       Plaintiff,                            )       Judge Donald C. Nugent
                                             )
VS.                                          )
                                             )
MATTHEW P. SLATZER,                          )
                                             )
       Defendant                             )


                      DEFENDANT’S MOTION FOR CONTINUANCE


       Defendant, through counsel, respectfully moves this Honorable Court for an Order

continuing the trial of this matter currently set for August 3, 2020. This request is based on the

following: Counsel for Defendant is unavailable due to a family commitment, made almost a

year ago, during the week of August 3 through August 9th. The trip is pre-paid and cannot be

cancelled.

        For all the foregoing reasons, Defendant respectfully moves this Honorable Court for an

Order continuing the trial of this matter.

                                             Respectfully submitted,

                                             s/Anthony J. Vegh
                                             Anthony J. Vegh
                                             526 Superior Ave., East, Suite 220
                                             Cleveland, Ohio 44114
                                             P (216) 566-1424
                                             F (216) 566-1468
                                             avegh@vecchio-vegh.com
                                             (Ohio Bar Reg No. 0039603)



                                                 1
      Case: 5:20-cr-00297-DCN Doc #: 13 Filed: 07/05/20 2 of 2. PageID #: 36




                                             Counsel for Defendant




                                      CERTIFICATE OF SERVICE


         A copy of the foregoing was electronically served on this 5th day of July, 2020. Notice
of this filing will be sent to all counsel indicated on the electronic receipt by operation of the
Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                                              s/Anthony J. Vegh




                                                 2
